DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 05/24/2022. Claims 1-24 are pending of which claims 1- 3, 5-11, 13, 14, 16-19 and 22-23 are amended.

Claim Objections
Claims 9 is objected to because of the following informalities:  Claim 9 strikes out ach, the examiner contends the applicant did not mean to strike out the letter ”e” in each as it would leave the word “ach”  which would not make sense in the context of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 13, 15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar US 2021/0168203, and further in view of Houston US 2014/0259109.
Regarding claims 1 and 13, Parulkar teaches a computer program product  within instruction implementing a method and a method for aggregating application functions on multi-access edge computing (MEC) hosts across multiple carriers(provider substrate extension I,e, edge network/MEC, of multiple service provider i.e. carrier s¶15, 41), comprising: receiving performance data from a first MEC host and a second MEC host, by an application service provider system associated with a particular application(performance information, processor utilization, network utilization etc is  monitored by the provider networks, ¶78 ), the first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals, the second MEC host deployed on a network of a second carrier and coupled to a second plurality of user terminals(provider substrate network comprise servers at the edge of a provider network such network cab be from different service providers ¶s 15,104) , the particular application being installed on the first MEC host and the second MEC host(PSE hosts/servers i.e. MEC hosts provide applications/services to user devices, ¶19); 
["In some implementations, an edge location may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network. This type of substrate extension located outside of cloud provider network data centers can be referred to as an "outpost" of the cloud provider network. Some outposts may be integrated into communications networks, for example as a multi-access edge computing ( MEC) site having physical infrastructure spread across telecommunication data centers, telecommunication aggregation sites, and/or telecommunication base stations within the telecommunication network.", ¶41]

["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]
[“In some implementations, a provider substrate "extension" may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, at a separate cloud provider-managed facility, at a communications service provider facility, or other facility including servers wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network.”, ¶15]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]
[“FIG. 1 illustrates an exemplary system including provider network substrate extensions at which computing resources can be deployed by customers of a provider network according to some embodiments. A cloud provider network 100 (sometimes referred to simply as a "cloud") refers to a pool of network-accessible computing resources (such as compute, storage, and networking resources, applications, and services), which may be virtualized or bare-metal. ", ¶19]

determining, by the application service provider system, whether the performance data from the second MEC host exceeds a threshold value; and in response to determining that the performance data from the second MEC host exceeds the threshold value (if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s71,104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶71]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

sending, by the application service provider system, instructions to the second MEC host to aggregate one or more functions of the particular application to the first MEC( if condition i.e. threshold is satisfied the system triggers migration,¶80).
["When a movement condition has been satisfied, the monitoring system 515 may trigger the migration system 520 at circle (4) to initiate the movement of some or all of the associated application resources 500A to another execution/computing environment--e.g., another RAN-adjacent PSE (e.g., PSE 228), a PSE within an aggregation network site (e.g., PSE 218, 232), a PSE within the CSP network's core 210 (e.g., PSE 220), another type of PSE (e.g., PSE 140 or 144 from FIG. 1), within a region 560A of the cloud provider network 100, etc. The triggering may include, or identify, a set of conditions (e.g., from the customer resource movement policies 530) that are to be satisfied for the move, which may indicate characteristics of a new location that must exist, and/or indicate how the move is to be implemented (e.g., via a staged migration, via a no-downtime or live migration, via attempting to place the application resource(s) in a new location according to an ordering of preference, etc.). 
", ¶80]

by redirecting a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]


Parulkar does not specifically teach redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions, wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application.  Houston in the same field of endeavor teaches a system for accessing services across multiple edge servers. Houston teaches redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions(portions of a session may be redirected, session in this case refers to an application and the underlying resource to facilitate said application, although the claims of the instant application re-direct from 2nd MEC host to first MEC host, Houston teaches from a 1st edge server to a second edge server,  one of ordinary skill would recognized the functional equivalence, ¶s14, 20, 31, 33,40, 41, 48, 59 )
wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and(based on rules such a  load balancing requirement, portion of an application session are redirected to  a second MEC host, ¶s14, 20, 31, 33,40, 41, 48,59)
the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application(a portion of a session thus a portion of the resources may be redirected to another edge host based on rules thus some devices such a devices of a first and second may have resources for a session across multiple edge  servers,  depending  when the client request application services, and load across the edge servers over time, ¶s14, 20, 31, 33,40, 41, 48,59 ) .
["In an example embodiment, edge servers may be selected according to a rule set that limits discoverability of an enhanced services network. Discoverability within this context may refer to the ability for an individual, a group of individuals, or other entity to discover that a particular edge server or group of edge servers form part of the enhanced services network, or the ability to discover the enhanced services network's entire domain of edge servers. For example, a rule set may limit a quantity or proportion of the available edge servers that are selected or otherwise available for use by a particular client device or a group of associated client devices, over one or more sessions. In at least some implementations, edge server selection may be performed by a selection module of the enhanced services network in which individual client devices are redirected to selected edge servers by the selection module.", ¶14]

["FIG. 1 is a schematic diagram depicting a view of an example computing system 100. Computing system 100 includes an example client device 110 that may communicate with other computing devices via a communications network. For example, client device 110 may access network resource 120 over the communications network, as indicated by communications 152. A network resource may include any suitable content item, collection of content items, service, collection of services, or other form of information having an identity. A network resource may be hosted by one or more server devices, or one or more client devices, and may be identified and addressable within computing system 100 by a uniform resource locator (URL), IP address, or other suitable identifier.", ¶20]
["Within FIG. 2, a client device may initially connect or attempt to connect to an unselected, inappropriate, or default edge server, or other server of the enhanced service network, including servers forming server system 240. The client device may be redirected to the selected edge server by the device to which the client device initially connected or attempted to connect. In some examples, selection module 244 may transmit redirection information to the client device or to another device of the enhanced services network to which the client device has initially connected or attempted to connect. The redirection information may be used to redirect the client device to the selected edge server.", ¶31]

[" FIG. 2 further depicts how edge servers may be associated with one or more groups of edge servers. As will be described in greater detail with reference to FIG. 3, edge server groupings may facilitate the selection and assignment of edge servers to client devices and/or client groups. For example, in FIG. 2, edge servers 261-263 form a first group, edge servers 264-266 form a second group, and edge servers 267-269 form a third group. Edge servers may be associated with one or more groups with respect to a particular client device or client group, or such groups may be global with respect to a client devices or client groups. The enhanced services network may include any suitable number of groups of edge servers, including two, three, four or more, tens, hundreds, thousands, millions, or more groups. Each group may include any suitable number of edge servers, including two, three four or more, tens, hundreds, thousands, millions, or more edge servers. In some examples, each edge server may be associated with a single group. In another example, one or more edge servers may be associated with two or more groups. Hence, groups of edges servers may be partially overlapping in terms of their edge server membership and/or may have edge servers that are exclusive to only that group.", ¶33]

["For example, responsive to a first authentication of the client for a session, a browser program of the client may be redirected from the initially connected device to a first edge server of a client-specific group of edge servers. The first edge server facilitates at least a portion of the session between the client and one or more network resources and/or enhanced services of the enhanced services network. Responsive to a second authentication of the client for a subsequent session, for example, the browser program of the client may be redirected from an initially connected device to a second edge server of the client-specific group of edge servers. The second edge server facilitates at least a portion of the subsequent session between the client and one or more network resources.", ¶40]

["In another example, the client is redirected from the first edge server to the second edge server or alternatively to a third edge server of the client-specific group during a session. The second edge server or the third edge server may further facilitate the same session between the client and the one or more network resources. In at least some implementations, edge server transitions may be performed as the client device navigates to a different network resource, different web domain, or a subdomain within a particular web domain. In such case, the currently connected edge server may redirect the client device to another selected edge server.", ¶41]
[" Edge server selection for an enhanced services network is disclosed. In one example, a resource-side edge server forming an edge of the enhanced services network is selected by a coordinating server of the enhanced services network. Selection of the resource-side edge server may be in accordance with a rule set that includes one or more rules. An example rule of the rule set may seek to minimize or reduce a geographic distance and/or network distance between the resource-side edge server and a server system hosting an instance of the network resource. The network distance may be with reference to network latency, round-trip time, and/or the number of intermediate network devices between the resource-side edge server and a server hosting an instance of the network resource. Another example rule of the rule set may include limiting use and/or discoverability of the resource-side edge server with respect to one or more network entities, including a client, a domain of clients, server system hosting a network resource or a domain of network resources; and one or more performance criteria, such as server load at the resource-side edge server.", ¶48]
[" A network resource, such as example network resource 440, may be hosted at one or more server devices of a server system. Separate instances of the network resource may be hosted at two or more servers of a server system. A network resource may be distributed across two or more server devices of a server system. A server system may take the form of a geographically co-located server farm containing two or more geographically co-located servers, and/or a geographically distributed server farm containing two or more geographically distributed servers. A server system may include one or more network devices that balance communication loads and/or distribute communications across or among numerous servers of the server system. Other network resources, such as one or more of network resources 442, may be hosted at one or more other server devices of one or more other server systems.", ¶59]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Paulkar with re-direction of portions of application session resources as taught by Houston. The reason for this modification would be to implement and maintain rules for resources usage on edge network hosts/server for at least load balancing purposes.
Regarding claim 2, Parulkar teaches wherein the application service provider system provides access to instances of the particular application(particular applications are provided  such as gaming, vehicle autonomy, ¶17) in response to determining that the performance data from the second MEC host exceeds the threshold value, the application service provider system further: determines delivery of content for the particular application is to be aggregated at the first MEC host based at least on load distribution criteria(threshold can also be a capacity i.e.load of  the host such that if the host is low on capacity instances are moved to another edge server, ¶87)
["Such low latency access to compute resources is an important enabler to provide improved responsivity for existing cloud-based applications and to enable the next generation of applications for game streaming, virtual reality, real-time rendering, industrial automation, and autonomous vehicles.", ¶17]
["A resource utilization policy 605 may alternatively indicate that when a particular execution environment (e.g., a single PSE) has remaining capacity available that falls beneath a threshold while a similar execution environment has remaining capacity available that is above that threshold (or an even higher threshold), some application resources may be moved away from the heavily-loaded execution environment. ", ¶87]

Houston teaches sending the instructions to a connection destination control module in the second MEC host to aggregate by re-directing the one or more functions of the particular application to aggregated server in the first MEC host while leaving other functions of the particular application to be serviced by an application server on the second MEC host(a portion of a session thus a portion of the resources may be redirected to another edge host based on rules thus some devices such a devices of a first and second may have resources for a session across multiple edge  servers,  depending  when the client request application services, and load across the edge servers over time, ¶ 41).
["In another example, the client is redirected from the first edge server to the second edge server or alternatively to a third edge server of the client-specific group during a session. The second edge server or the third edge server may further facilitate the same session between the client and the one or more network resources. In at least some implementations, edge server transitions may be performed as the client device navigates to a different network resource, different web domain, or a subdomain within a particular web domain. In such case, the currently connected edge server may redirect the client device to another selected edge server.", ¶41]

Regarding claims 7 and 15, Parulkar teaches wherein after aggregating the one or more functions of the particular application to the first MEC host, the method further comprises: receiving, by the application service provider system, from the first MEC host and the second MEC host, further performance data related to delivery of content to the first plurality of user terminals and the second plurality of user terminals(performance information, processor utilization, network utilization etc is  monitored by the provider networks such would continued monitored after a migration, ¶78 )
["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]
 
determining, by the application service provider system, whether the further performance data from the second MEC host is below the threshold value; and in response to determining that the further performance data from the second MEC host is below the threshold value, sending, by the application service provider system, second instructions to the first MEC host to redirect user terminal connections for the second plurality of user terminals for the particular application to original connections to the second MEC host(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

Regarding claim 8, Parulkar teaches wherein the determining whether the further performance data from the second MEC host is below the threshold value, comprises: determining, by the application service provider system, whether a given combination of values in a set of performance criteria received from the second MEC host is whether content delivery for the particular application is finished(mec host bandwidth is tracked completed  content delivery would be understood  by one of ordinary skill to increase avaialble bandwidth at the host , ¶37) 
["A data plane (DP) proxy 132 can also be provisioned in the cloud provider network 100 to represent particular server(s) in a provider substrate extension 102. The DP proxy 132 acts as a shadow or anchor of the server(s) and can be used by services within the cloud provider network 100 to monitor health of the host (including its availability, used/free compute and capacity, used/free storage and capacity, and network bandwidth usage/availability).", ¶37]


Regarding claim 19, Parulkar teaches, a method for aggregating application functions on multi-access edge computing (MEC) hosts across multiple carriers, comprising(provider substrate extension I,e, edge network/MEC, of multiple service provider i.e. carrier ¶s 15, 41)
 receiving values for a set of performance criteria from a first MEC host and a second MEC host, by an application service provider system associated with a particular application(performance information, processor utilization, network utilization etc is  monitored by the provider networks, ¶78 )
the first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals, the second MEC host deployed on a network of a second carrier and coupled to a second plurality of user terminals(provider substrate network comprise servers at the edge of a provider network such network cab be from different service providers ¶s 15,104)  
the particular application being installed on the first MEC host and the second MEC host(PSE hosts/servers i.e. MEC hosts provide applications/services to user devices, ¶19)
 ["In some implementations, an edge location may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network. This type of substrate extension located outside of cloud provider network data centers can be referred to as an "outpost" of the cloud provider network. Some outposts may be integrated into communications networks, for example as a multi-access edge computing ( MEC) site having physical infrastructure spread across telecommunication data centers, telecommunication aggregation sites, and/or telecommunication base stations within the telecommunication network.", ¶41]

["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]
[“In some implementations, a provider substrate "extension" may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, at a separate cloud provider-managed facility, at a communications service provider facility, or other facility including servers wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network.”, ¶15]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]
[“FIG. 1 illustrates an exemplary system including provider network substrate extensions at which computing resources can be deployed by customers of a provider network according to some embodiments. A cloud provider network 100 (sometimes referred to simply as a "cloud") refers to a pool of network-accessible computing resources (such as compute, storage, and networking resources, applications, and services), which may be virtualized or bare-metal. ", ¶19]


determining, by the application service provider system, whether a given combination of the performance criteria in the set from the second MEC host exceeds a threshold value(all performance info is used, ¶79) 
["Based on any or all of this information, the monitoring system 515 at circle (3) may evaluate the policies 525/527/530 to determine whether any movement conditions are satisfied. This may occur periodically, according to a schedule, responsive to an event (e.g., obtaining an item of monitoring information regarding the application resources 500A, PSE 216, CSP network 200, etc.), or on an on-demand basis (e.g., responsive to a user 138 command) ", ¶79]
in response to determining that the given combination of the performance criteria in the set from the second MEC host exceeds the threshold value, determining by the application service provider system, that delivery of content for the particular application is to be aggregated at the first MEC host based at least on load distribution criteria(if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s72,78 104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
 [“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

sending, by the application service provider system, instructions to an application server in the second MEC host to aggregate the one or more functions of the particular application to an application server in the first MEC host(if condition i.e. threshold is satisfied the system triggers migration,¶ 80).
["When a movement condition has been satisfied, the monitoring system 515 may trigger the migration system 520 at circle (4) to initiate the movement of some or all of the associated application resources 500A to another execution/computing environment--e.g., another RAN-adjacent PSE (e.g., PSE 228), a PSE within an aggregation network site (e.g., PSE 218, 232), a PSE within the CSP network's core 210 (e.g., PSE 220), another type of PSE (e.g., PSE 140 or 144 from FIG. 1), within a region 560A of the cloud provider network 100, etc. The triggering may include, or identify, a set of conditions (e.g., from the customer resource movement policies 530) that are to be satisfied for the move, which may indicate characteristics of a new location that must exist, and/or indicate how the move is to be implemented (e.g., via a staged migration, via a no-downtime or live migration, via attempting to place the application resource(s) in a new location according to an ordering of preference, etc.). 
", ¶80]

by redirecting a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]

Parulkar does not specifically teach redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions, wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application.  Houston in the same field of endeavor teaches a system for accessing services across multiple edge servers. Houston teaches redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions(portions of a session may be redirected, session in this case refers to an application and the underlying resource to facilitate said application, although the claims of the instant application re-direct from 2nd MEC host to first MEC host, Houston teaches from a 1st edge server to a second edge server,  one of ordinary skill would recognized the functional equivalence, ¶s14, 20, 31, 33,40, 41, 48, 59 )
wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and(based on rules such a  load balancing requirement, portion of an application session are redirected to  a second MEC host, ¶s14, 20, 31, 33,40, 41, 48,59)
the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application(a portion of a session thus a portion of the resources may be redirected to another edge host based on rules thus some devices such a devices of a first and second may have resources for a session across multiple edge  servers,  depending  when the client request application services, and load across the edge servers over time, ¶s14, 20, 31, 33,40, 41, 48,59 ) .
["In an example embodiment, edge servers may be selected according to a rule set that limits discoverability of an enhanced services network. Discoverability within this context may refer to the ability for an individual, a group of individuals, or other entity to discover that a particular edge server or group of edge servers form part of the enhanced services network, or the ability to discover the enhanced services network's entire domain of edge servers. For example, a rule set may limit a quantity or proportion of the available edge servers that are selected or otherwise available for use by a particular client device or a group of associated client devices, over one or more sessions. In at least some implementations, edge server selection may be performed by a selection module of the enhanced services network in which individual client devices are redirected to selected edge servers by the selection module.", ¶14]

["FIG. 1 is a schematic diagram depicting a view of an example computing system 100. Computing system 100 includes an example client device 110 that may communicate with other computing devices via a communications network. For example, client device 110 may access network resource 120 over the communications network, as indicated by communications 152. A network resource may include any suitable content item, collection of content items, service, collection of services, or other form of information having an identity. A network resource may be hosted by one or more server devices, or one or more client devices, and may be identified and addressable within computing system 100 by a uniform resource locator (URL), IP address, or other suitable identifier.", ¶20]
["Within FIG. 2, a client device may initially connect or attempt to connect to an unselected, inappropriate, or default edge server, or other server of the enhanced service network, including servers forming server system 240. The client device may be redirected to the selected edge server by the device to which the client device initially connected or attempted to connect. In some examples, selection module 244 may transmit redirection information to the client device or to another device of the enhanced services network to which the client device has initially connected or attempted to connect. The redirection information may be used to redirect the client device to the selected edge server.", ¶31]

[" FIG. 2 further depicts how edge servers may be associated with one or more groups of edge servers. As will be described in greater detail with reference to FIG. 3, edge server groupings may facilitate the selection and assignment of edge servers to client devices and/or client groups. For example, in FIG. 2, edge servers 261-263 form a first group, edge servers 264-266 form a second group, and edge servers 267-269 form a third group. Edge servers may be associated with one or more groups with respect to a particular client device or client group, or such groups may be global with respect to a client devices or client groups. The enhanced services network may include any suitable number of groups of edge servers, including two, three, four or more, tens, hundreds, thousands, millions, or more groups. Each group may include any suitable number of edge servers, including two, three four or more, tens, hundreds, thousands, millions, or more edge servers. In some examples, each edge server may be associated with a single group. In another example, one or more edge servers may be associated with two or more groups. Hence, groups of edges servers may be partially overlapping in terms of their edge server membership and/or may have edge servers that are exclusive to only that group.", ¶33]

["For example, responsive to a first authentication of the client for a session, a browser program of the client may be redirected from the initially connected device to a first edge server of a client-specific group of edge servers. The first edge server facilitates at least a portion of the session between the client and one or more network resources and/or enhanced services of the enhanced services network. Responsive to a second authentication of the client for a subsequent session, for example, the browser program of the client may be redirected from an initially connected device to a second edge server of the client-specific group of edge servers. The second edge server facilitates at least a portion of the subsequent session between the client and one or more network resources.", ¶40]

["In another example, the client is redirected from the first edge server to the second edge server or alternatively to a third edge server of the client-specific group during a session. The second edge server or the third edge server may further facilitate the same session between the client and the one or more network resources. In at least some implementations, edge server transitions may be performed as the client device navigates to a different network resource, different web domain, or a subdomain within a particular web domain. In such case, the currently connected edge server may redirect the client device to another selected edge server.", ¶41]
[" Edge server selection for an enhanced services network is disclosed. In one example, a resource-side edge server forming an edge of the enhanced services network is selected by a coordinating server of the enhanced services network. Selection of the resource-side edge server may be in accordance with a rule set that includes one or more rules. An example rule of the rule set may seek to minimize or reduce a geographic distance and/or network distance between the resource-side edge server and a server system hosting an instance of the network resource. The network distance may be with reference to network latency, round-trip time, and/or the number of intermediate network devices between the resource-side edge server and a server hosting an instance of the network resource. Another example rule of the rule set may include limiting use and/or discoverability of the resource-side edge server with respect to one or more network entities, including a client, a domain of clients, server system hosting a network resource or a domain of network resources; and one or more performance criteria, such as server load at the resource-side edge server.", ¶48]
[" A network resource, such as example network resource 440, may be hosted at one or more server devices of a server system. Separate instances of the network resource may be hosted at two or more servers of a server system. A network resource may be distributed across two or more server devices of a server system. A server system may take the form of a geographically co-located server farm containing two or more geographically co-located servers, and/or a geographically distributed server farm containing two or more geographically distributed servers. A server system may include one or more network devices that balance communication loads and/or distribute communications across or among numerous servers of the server system. Other network resources, such as one or more of network resources 442, may be hosted at one or more other server devices of one or more other server systems.", ¶59]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Paulkar with re-direction of portions of application session resources as taught by Houston. The reason for this modification would be to implement and maintain rules for resources usage on edge network hosts/server for at least load balancing purposes.
Regarding claim 22, Parulkar teaches a method for distributing aggregated functions of an application across multi- access edge computing (MEC) hosts across multiple carriers, comprising: aggregating one or more functions of a particular application to a first MEC host(if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s72,104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

 the first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals subscribed to the first carrier, the first MEC host further coupled to a second plurality of user terminals subscribed to a second carrier, the second plurality of user terminals further coupled to a second MEC host deployed on a network of the second carrier(it would be understood that after migration to second PSE/environment  will have both migrated devices as well as devices existing on the second PSE prior to migration /¶s 15,104)
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

 after aggregating the one or more functions of the particular application to the first MEC host, receiving, by an application service provider system associated with the particular application, from the first MEC host and the second MEC host, values of a set of performance criteria related to delivery of content to the first plurality of user terminals and the second plurality of user terminals(performance information, processor utilization, network utilization etc is  monitored by the provider networks such would continued monitored after a migration, ¶78 )
["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]

 determining, by the application service provider system, whether a given combination of values in the set of performance criteria received from the second MEC host is below the threshold value or whether content delivery for the particular application is finished(all performance info is used, ¶79) 
["Based on any or all of this information, the monitoring system 515 at circle (3) may evaluate the policies 525/527/530 to determine whether any movement conditions are satisfied. This may occur periodically, according to a schedule, responsive to an event (e.g., obtaining an item of monitoring information regarding the application resources 500A, PSE 216, CSP network 200, etc.), or on an on-demand basis (e.g., responsive to a user 138 command) ", ¶79]

 and in response to determining that the given combination of values in the set of performance criteria from the second MEC host is below the threshold value or determining that the content delivery for the particular application is finished, sending, by the application service provider system, instructions to an application server of the first MEC host to change user terminal connections for the particular application to original connections(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

by redirecting a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]


Parulkar does not specifically teach redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions, wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application.  Houston in the same field of endeavor teaches a system for accessing services across multiple edge servers. Houston teaches redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions(portions of a session may be redirected, session in this case refers to an application and the underlying resource to facilitate said application, although the claims of the instant application re-direct from 2nd MEC host to first MEC host, Houston teaches from a 1st edge server to a second edge server,  one of ordinary skill would recognized the functional equivalence, ¶s14, 20, 31, 33,40, 41, 48, 59 )
wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and(based on rules such a  load balancing requirement, portion of an application session are redirected to  a second MEC host, ¶s14, 20, 31, 33,40, 41, 48,59)
the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application(a portion of a session thus a portion of the resources may be redirected to another edge host based on rules thus some devices such a devices of a first and second may have resources for a session across multiple edge  servers,  depending  when the client request application services, and load across the edge servers over time, ¶s14, 20, 31, 33,40, 41, 48,59 ) .
["In an example embodiment, edge servers may be selected according to a rule set that limits discoverability of an enhanced services network. Discoverability within this context may refer to the ability for an individual, a group of individuals, or other entity to discover that a particular edge server or group of edge servers form part of the enhanced services network, or the ability to discover the enhanced services network's entire domain of edge servers. For example, a rule set may limit a quantity or proportion of the available edge servers that are selected or otherwise available for use by a particular client device or a group of associated client devices, over one or more sessions. In at least some implementations, edge server selection may be performed by a selection module of the enhanced services network in which individual client devices are redirected to selected edge servers by the selection module.", ¶14]

["FIG. 1 is a schematic diagram depicting a view of an example computing system 100. Computing system 100 includes an example client device 110 that may communicate with other computing devices via a communications network. For example, client device 110 may access network resource 120 over the communications network, as indicated by communications 152. A network resource may include any suitable content item, collection of content items, service, collection of services, or other form of information having an identity. A network resource may be hosted by one or more server devices, or one or more client devices, and may be identified and addressable within computing system 100 by a uniform resource locator (URL), IP address, or other suitable identifier.", ¶20]
["Within FIG. 2, a client device may initially connect or attempt to connect to an unselected, inappropriate, or default edge server, or other server of the enhanced service network, including servers forming server system 240. The client device may be redirected to the selected edge server by the device to which the client device initially connected or attempted to connect. In some examples, selection module 244 may transmit redirection information to the client device or to another device of the enhanced services network to which the client device has initially connected or attempted to connect. The redirection information may be used to redirect the client device to the selected edge server.", ¶31]

[" FIG. 2 further depicts how edge servers may be associated with one or more groups of edge servers. As will be described in greater detail with reference to FIG. 3, edge server groupings may facilitate the selection and assignment of edge servers to client devices and/or client groups. For example, in FIG. 2, edge servers 261-263 form a first group, edge servers 264-266 form a second group, and edge servers 267-269 form a third group. Edge servers may be associated with one or more groups with respect to a particular client device or client group, or such groups may be global with respect to a client devices or client groups. The enhanced services network may include any suitable number of groups of edge servers, including two, three, four or more, tens, hundreds, thousands, millions, or more groups. Each group may include any suitable number of edge servers, including two, three four or more, tens, hundreds, thousands, millions, or more edge servers. In some examples, each edge server may be associated with a single group. In another example, one or more edge servers may be associated with two or more groups. Hence, groups of edges servers may be partially overlapping in terms of their edge server membership and/or may have edge servers that are exclusive to only that group.", ¶33]

["For example, responsive to a first authentication of the client for a session, a browser program of the client may be redirected from the initially connected device to a first edge server of a client-specific group of edge servers. The first edge server facilitates at least a portion of the session between the client and one or more network resources and/or enhanced services of the enhanced services network. Responsive to a second authentication of the client for a subsequent session, for example, the browser program of the client may be redirected from an initially connected device to a second edge server of the client-specific group of edge servers. The second edge server facilitates at least a portion of the subsequent session between the client and one or more network resources.", ¶40]

["In another example, the client is redirected from the first edge server to the second edge server or alternatively to a third edge server of the client-specific group during a session. The second edge server or the third edge server may further facilitate the same session between the client and the one or more network resources. In at least some implementations, edge server transitions may be performed as the client device navigates to a different network resource, different web domain, or a subdomain within a particular web domain. In such case, the currently connected edge server may redirect the client device to another selected edge server.", ¶41]
[" Edge server selection for an enhanced services network is disclosed. In one example, a resource-side edge server forming an edge of the enhanced services network is selected by a coordinating server of the enhanced services network. Selection of the resource-side edge server may be in accordance with a rule set that includes one or more rules. An example rule of the rule set may seek to minimize or reduce a geographic distance and/or network distance between the resource-side edge server and a server system hosting an instance of the network resource. The network distance may be with reference to network latency, round-trip time, and/or the number of intermediate network devices between the resource-side edge server and a server hosting an instance of the network resource. Another example rule of the rule set may include limiting use and/or discoverability of the resource-side edge server with respect to one or more network entities, including a client, a domain of clients, server system hosting a network resource or a domain of network resources; and one or more performance criteria, such as server load at the resource-side edge server.", ¶48]
[" A network resource, such as example network resource 440, may be hosted at one or more server devices of a server system. Separate instances of the network resource may be hosted at two or more servers of a server system. A network resource may be distributed across two or more server devices of a server system. A server system may take the form of a geographically co-located server farm containing two or more geographically co-located servers, and/or a geographically distributed server farm containing two or more geographically distributed servers. A server system may include one or more network devices that balance communication loads and/or distribute communications across or among numerous servers of the server system. Other network resources, such as one or more of network resources 442, may be hosted at one or more other server devices of one or more other server systems.", ¶59]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Paulkar with re-direction of portions of application session resources as taught by Houston. The reason for this modification would be to implement and maintain rules for resources usage on edge network hosts/server for at least load balancing purposes.



Claims 3-5, 9-11, 14, 16-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar/Houston as applied to claim 1 above, and further in view of Gan US 2021/0007018.
Regarding claims 3, 14, 20 and 23, Parulkar teaches wherein the application service provider system provides access to instances of the particular application(particular applications are provided  such as gaming, vehicle autonomy, ¶17) 
provide improved responsivity for existing cloud-based applications and to enable the next generation of applications for game streaming, virtual reality, real-time rendering, industrial automation, and autonomous vehicles.", ¶17]

and  in response to receiving the instructions from the application service provider system(application on the PSE server receive migration request, ¶100),
  but does not teach sending, by the second MEC host, second instructions to each of the second plurality of user terminals to change a connection for the particular application to the first MEC host. Gan teaches a method for processing related to handover from a source MEC platform to target MEC platform for the one or more host functions. Gan teaches sending, by the second MEC host, second instructions to each of the second plurality of user terminals to change a connection for the particular application to the first MEC host for the one or more host functions.

["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar with the sending of a handover signal to the devices as taught by Gan. The rationale for such a combination would be that sending of a handover message to the user devices as taught by Gan applies well established practice in mobile networking for performing a movement of a UE from a source network to a target network in a predictable way with expectation of success.
Regarding claim 4, the combination of Parulkar/Gan teaches, wherein the sending of the second instructions to each of the second plurality of user terminals comprises: receiving, by a connection destination change instruction module on the second MEC host, the instructions from the application service provider system(application on the PSE server receive migration request, ¶100)
[Parulkar “For example, assuming the migration system 520 has been triggered to move some or all of application resource(s) 500A out of computing environment 700A, the migration system 520 may communicate with the application resource(s). The communications may be implemented in a variety of ways, …  Alternatively, in some embodiments the application resource(s) may issue API requests to a service-side API 735 of the migration system 520, optionally in response to detecting a migration event via another channel of communication known to those of skill in the art.”, ¶100]
 and in response to receiving the instructions from the application service provider system, sending, by a connection destination change instruction module on the second MEC host, the second instructions to a connection destination control module of each of the second plurality of user terminals to a change connection destination for the particular application to the first MEC host.
[Gan, "S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claim 5, Gan teaches establishing, by each of the first plurality of user terminals and each of the second plurality of user terminals, the connection to the first MEC host to receive content for the particular application for the one or more host functions ( handover process instruct second terminals, (UEs) to reconnect to the target base station and MEC, the plurality of first  terminals being already connected to first MEC, would have inherently created such a connection prior to handover/migration, ¶93) .
[" S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claims 9 and 16, Parulkar teaches in response to receiving the second instructions from the applkimication service provider system(application on the PSE server receive migration request, ¶100), but does not teach sending, by the first MEC host, second instructions to each of the first plurality of user terminals and each of the second plurality of user terminals to change the connection for the particular application to the original connections. Gan teaches a method for processing related to handover from a source MEC platform to target MEC platform. Gan teaches sending, by the first MEC host, second instructions to each of the second plurality of user terminals to change the connection for the particular application to the original connections.
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar with the sending of a handover signal to the devices as taught by Gan  . The rationale for such a combination would be that sending of a handover message to the user devices as taught by Gan applies well established practice in mobile networking for performing a movement of a UE from a source network to a target network in a predictable way with expectation of success.
Regarding claim 10, Parulkar/Gan teaches wherein the sending of the second instructions to change the connection for the particular application to the original connections comprises(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[, Parulkar" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

sending, by a connection destination change instruction module on the first MEC host, third instructions to a connection destination control module of each of the second plurality of user terminals to change connection destinations for the particular application to the original connections(the hand over message of Gan would be user to trigger the UE to switch connection after migrating back to original first connection of the original first environment).
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claim 11, Parulkar teaches establishing, by each of the second plurality of user terminals, the connection with an original MEC host to receive the content for the particular application( handover  of migration back to first environment implies instructing second terminals, (UEs) to reconnect to the original base station and MEC, ¶93) .
[" S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claim 17, Parulkar teaches a system, comprising: a first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals; a second MEC host deployed on a network of a second carrier and coupled to a second plurality of user terminals(provider substrate network comprise servers at the edge of a provider network such network cab be from different service providers ¶s 15,104)  
[“In some implementations, a provider substrate "extension" may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, at a separate cloud provider-managed facility, at a communications service provider facility, or other facility including servers wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network.”, ¶15]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

an application service provider system coupled to the network of the first carrier and to the network of the second carrier, wherein a particular application associated with the application service provider system is installed on the first MEC host and the second MEC host(the network edge PSE provide resources such as applications are provided for use on user devices i.e UEs, ¶19)
["A cloud provider network 100 (sometimes referred to simply as a "cloud") refers to a pool of network-accessible computing resources (such as compute, storage, and networking resources, applications, and services), which may be virtualized or bare-metal. The cloud can provide convenient, on-demand network access to a shared pool of configurable computing resources that can be programmatically provisioned and released in response to customer commands These resources can be dynamically provisioned and reconfigured to adjust to variable load.", ¶19]
wherein the application service provider system: receives performance data from the first MEC host and the second MEC host(performance information, processor utilization, network utilization etc is  monitored by the provider networks, ¶78 )
["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]

 determines whether the performance data from the second MEC host exceeds a threshold value, and in response to determining that the performance data from the second MEC host exceeds the threshold value, sends first instructions to the second MEC host to aggregate one or more functions of the particular application to the first MEC host(if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s72,78 104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
 [“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

by  redirecting a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]

Parulkar does not specifically teach redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions, wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application.  Houston in the same field of endeavor teaches a system for accessing services across multiple edge servers. Houston teaches redirecting the second plurality of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions(portions of a session may be redirected, session in this case refers to an application and the underlying resource to facilitate said application, although the claims of the instant application re-direct from 2nd MEC host to first MEC host, Houston teaches from a 1st edge server to a second edge server,  one of ordinary skill would recognized the functional equivalence, ¶s14, 20, 31, 33,40, 41, 48, 59 )
wherein the first and second pluralities of user terminals are serviced by the particular application on the first MEC host for the one or more functions while the first plurality of user terminals and(based on rules such a  load balancing requirement, portion of an application session are redirected to  a second MEC host, ¶s14, 20, 31, 33,40, 41, 48,59)
the second plurality of user terminals are respectively serviced by the particular application on the first MEC host or the second MEC host for the other functions of the particular application(a portion of a session thus a portion of the resources may be redirected to another edge host based on rules thus some devices such a devices of a first and second may have resources for a session across multiple edge  servers,  depending  when the client request application services, and load across the edge servers over time, ¶s14, 20, 31, 33,40, 41, 48,59 ) .
["In an example embodiment, edge servers may be selected according to a rule set that limits discoverability of an enhanced services network. Discoverability within this context may refer to the ability for an individual, a group of individuals, or other entity to discover that a particular edge server or group of edge servers form part of the enhanced services network, or the ability to discover the enhanced services network's entire domain of edge servers. For example, a rule set may limit a quantity or proportion of the available edge servers that are selected or otherwise available for use by a particular client device or a group of associated client devices, over one or more sessions. In at least some implementations, edge server selection may be performed by a selection module of the enhanced services network in which individual client devices are redirected to selected edge servers by the selection module.", ¶14]

["FIG. 1 is a schematic diagram depicting a view of an example computing system 100. Computing system 100 includes an example client device 110 that may communicate with other computing devices via a communications network. For example, client device 110 may access network resource 120 over the communications network, as indicated by communications 152. A network resource may include any suitable content item, collection of content items, service, collection of services, or other form of information having an identity. A network resource may be hosted by one or more server devices, or one or more client devices, and may be identified and addressable within computing system 100 by a uniform resource locator (URL), IP address, or other suitable identifier.", ¶20]
["Within FIG. 2, a client device may initially connect or attempt to connect to an unselected, inappropriate, or default edge server, or other server of the enhanced service network, including servers forming server system 240. The client device may be redirected to the selected edge server by the device to which the client device initially connected or attempted to connect. In some examples, selection module 244 may transmit redirection information to the client device or to another device of the enhanced services network to which the client device has initially connected or attempted to connect. The redirection information may be used to redirect the client device to the selected edge server.", ¶31]

[" FIG. 2 further depicts how edge servers may be associated with one or more groups of edge servers. As will be described in greater detail with reference to FIG. 3, edge server groupings may facilitate the selection and assignment of edge servers to client devices and/or client groups. For example, in FIG. 2, edge servers 261-263 form a first group, edge servers 264-266 form a second group, and edge servers 267-269 form a third group. Edge servers may be associated with one or more groups with respect to a particular client device or client group, or such groups may be global with respect to a client devices or client groups. The enhanced services network may include any suitable number of groups of edge servers, including two, three, four or more, tens, hundreds, thousands, millions, or more groups. Each group may include any suitable number of edge servers, including two, three four or more, tens, hundreds, thousands, millions, or more edge servers. In some examples, each edge server may be associated with a single group. In another example, one or more edge servers may be associated with two or more groups. Hence, groups of edges servers may be partially overlapping in terms of their edge server membership and/or may have edge servers that are exclusive to only that group.", ¶33]

["For example, responsive to a first authentication of the client for a session, a browser program of the client may be redirected from the initially connected device to a first edge server of a client-specific group of edge servers. The first edge server facilitates at least a portion of the session between the client and one or more network resources and/or enhanced services of the enhanced services network. Responsive to a second authentication of the client for a subsequent session, for example, the browser program of the client may be redirected from an initially connected device to a second edge server of the client-specific group of edge servers. The second edge server facilitates at least a portion of the subsequent session between the client and one or more network resources.", ¶40]

["In another example, the client is redirected from the first edge server to the second edge server or alternatively to a third edge server of the client-specific group during a session. The second edge server or the third edge server may further facilitate the same session between the client and the one or more network resources. In at least some implementations, edge server transitions may be performed as the client device navigates to a different network resource, different web domain, or a subdomain within a particular web domain. In such case, the currently connected edge server may redirect the client device to another selected edge server.", ¶41]
[" Edge server selection for an enhanced services network is disclosed. In one example, a resource-side edge server forming an edge of the enhanced services network is selected by a coordinating server of the enhanced services network. Selection of the resource-side edge server may be in accordance with a rule set that includes one or more rules. An example rule of the rule set may seek to minimize or reduce a geographic distance and/or network distance between the resource-side edge server and a server system hosting an instance of the network resource. The network distance may be with reference to network latency, round-trip time, and/or the number of intermediate network devices between the resource-side edge server and a server hosting an instance of the network resource. Another example rule of the rule set may include limiting use and/or discoverability of the resource-side edge server with respect to one or more network entities, including a client, a domain of clients, server system hosting a network resource or a domain of network resources; and one or more performance criteria, such as server load at the resource-side edge server.", ¶48]
[" A network resource, such as example network resource 440, may be hosted at one or more server devices of a server system. Separate instances of the network resource may be hosted at two or more servers of a server system. A network resource may be distributed across two or more server devices of a server system. A server system may take the form of a geographically co-located server farm containing two or more geographically co-located servers, and/or a geographically distributed server farm containing two or more geographically distributed servers. A server system may include one or more network devices that balance communication loads and/or distribute communications across or among numerous servers of the server system. Other network resources, such as one or more of network resources 442, may be hosted at one or more other server devices of one or more other server systems.", ¶59]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Paulkar with re-direction of portions of application session resources as taught by Houston. The reason for this modification would be to implement and maintain rules for resources usage on edge network hosts/server for at least load balancing purposes.
Parulkar/Houson do no teach wherein in response to receiving the first instructions, the second MEC host sends second instructions to each of the second plurality of user terminals to change a connection for the particular application to the first MEC host. Gan teaches a method for processing related to handover from a source MEC platform to target MEC platform. Gan teaches wherein in response to receiving the first instructions, the second MEC host sends second instructions to each of the second plurality of user terminals to change a connection for the particular application to the first MEC host.
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar/Gan with the sending of a handover signal to the devices as taught by Gan. The rationale for such a combination would be that sending of a handover message to the user devices as taught by Gan applies well established practice in mobile networking for performing a movement of a UE from a source network to a target network in a predictable way with expectation of success.
Regarding claim 18, Parulkar further teaches wherein the application service provider system provides access to instances of the particular application(particular applications are provided  such as gaming, vehicle autonomy, ¶17) and  after aggregating the one or more functions of the particular application to the first MEC host, the application service provider system: receives further performance data related to delivery of content to the first plurality of user terminals and the second plurality of user terminals from the first MEC host and the second MEC host determines whether the further performance data from the second MEC host is below the threshold value(performance information, processor utilization, network utilization etc is  monitored by the provider networks such would continued monitored after a migration, ¶78 )
["Such low latency access to compute resources is an important enabler to provide improved responsivity for existing cloud-based applications and to enable the next generation of applications for game streaming, virtual reality, real-time rendering, industrial automation, and autonomous vehicles.", ¶17]

["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]

 and in response to determining that the further performance data from the second MEC host is below the threshold value, sends third instructions to the first MEC host to change user terminal connections for the particular application to original connections(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[, Parulkar" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

wherein in response to receiving the third instructions, the first MEC host sends fourth instructions to each of  the second plurality of user terminals to change the connection for the particular application to the original connections(the hand over message of Gan would be user to trigger the UE to switch connection after migrating back to original first connection of the original first environment).
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]


Claims 1, 2, 7, 8, 13, 15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar/Houston/Gan as applied to claims 5,11, 20 and 23 above, and further in view of Kim US 2018/0213452.
Regarding claims 6 and 21, the combination of Parulkar/Gan teaches wherein in establishing the connection to the first MEC host, each of the second plurality of user terminals: in response to receiving the second instructions from the second MEC host, instructs, by a connection destination control module, a content reception module to receive content for the particular application from the first MEC host for the one or more functions(fGan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

and establishes, by the content reception module, the connection to the first MEC host to receive the content for the particular application(Gan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Parulkar/Gan do not teach stores, by the connection destination control module, an original connection destination for the particular application the one or more functions.  Kim in the analogous area of wireless/mobile networking teaches a system for facilitating handover of mobile devices. Kim teaches stores, by the connection destination control module, an original connection destination for the particular application the one or more functions (maintain context info, ¶326)
["As described above, in order to switch from the RRC idle mode to the RRC connected mode, many signaling procedures are required. Accordingly, in the next-generation mobile communication system, the RRC inactive mode or the lightly-connected mode may be newly defined, and in such a new mode, the UE and the ENB store a UE context. If needed, the S1 bearer can be maintained, and, thus, the access can be made more rapidly with a small number of signaling procedures. ", ¶326]
 ["Thereafter, the RRC connection is set (at step 2g-30). The UE 2g-01 to which the resume ID was not allocated in the previous RRC connection release process or for which context maintenance has not been indicated may perform the general RRC connection setup process, as described above with reference to FIG. 2F, whereas the light-connected mode UE 2g-01 to which the resume ID was allocated in the previous RRC connection release process may attempt an RRC connection resume process using the stored UE context. The light-connected mode UE 2g-01 may perform the general RRC connection setup process (FIG. 2F) or may perform the RRC connection resume process using the stored UE context depending on whether the light connection of the network is supported. ¶331]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar/Gan with maintain the context information of a connection. The reason for this modification would be to allow quick resumption of a prior connection with less signaling required when a device is move to the original network, see Parulkar ¶93).
Regarding claim 12 and 24, the combination fo Parulkar/Gan teaches wherein the establishing of the connection with the original MEC host comprises: in response to receiving the third instructions(Gan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]
 and establishing, by each of the first and second plurality of user terminals, a connection to the second MEC host to receive the content for the particular application(Gan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Parulkar/Gan do not teach retrieving, by a connection destination control module of each of the second plurality of user terminals, connection destination information for the second MEC host. Kim in the analogous area of wireless/mobile networking teaches a system for facilitating handover of mobile devices. Kim teaches retrieving, by a connection destination control module of each of the second plurality of user terminals, connection destination information for the second MEC host context info is used to resume prior connection, ¶326)
["As described above, in order to switch from the RRC idle mode to the RRC connected mode, many signaling procedures are required. Accordingly, in the next-generation mobile communication system, the RRC inactive mode or the lightly-connected mode may be newly defined, and in such a new mode, the UE and the ENB store a UE context. If needed, the S1 bearer can be maintained, and, thus, the access can be made more rapidly with a small number of signaling procedures. ", ¶326]
 ["Thereafter, the RRC connection is set (at step 2g-30). The UE 2g-01 to which the resume ID was not allocated in the previous RRC connection release process or for which context maintenance has not been indicated may perform the general RRC connection setup process, as described above with reference to FIG. 2F, whereas the light-connected mode UE 2g-01 to which the resume ID was allocated in the previous RRC connection release process may attempt an RRC connection resume process using the stored UE context. The light-connected mode UE 2g-01 may perform the general RRC connection setup process (FIG. 2F) or may perform the RRC connection resume process using the stored UE context depending on whether the light connection of the network is supported. ¶331]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar/Gan with retrieved saved context information of a connection. The reason for this modification would be to allow quick resumption of a prior connection with less signaling required when a device is move to the original network, see Parulkar ¶93).

Applicant Remarks
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitations respective to such arguments are obvious over Parulkar in further view of Houston for claims 1, 2, 7, 8, 13, 15, 19 and 22,  Parulkar/Houston in further view of Gan for claims 3-5, 9-11, 14, 16-18, 20 and 23, Parulkar/Houston/Gan in further view of Kim for claims 1, 2, 7, 8, 13, 15, 19 and 22  as presented in the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bill Trost, can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456